Title: To Thomas Jefferson from “A. B.”, 2 April 1801
From: Unknown
To: Jefferson, Thomas



Sir
Philadelphia, April 2d. 1801.

A paragraph lately appeared in a Gazette of this City, relative to the resignation or removal of the Director of the Mint; should this be founded in truth, I will take the liberty to remind you of one among many deserving Candidates for Office, whose modest, unassuming merit, you will know how to appreciate—I mean Doctor Thomas Tudor Tucker, whose warm attachment to your Person & Politics he has uniformly expressed for many years: his circumstances, I am  sorry to say, as well as his merit, claim your friendly patronage.—Should he be so fortunate as to meet your approbation, I have little doubt but your choice will secure you the applause of the virtuous of all parties, & I have still less that his talents, integrity and attention, will richly entitle him to all they can bestow upon him. I have mentioned the Doctor’s name for this appointment, because I know it is one which would be particularly pleasing to him, & one which his turn of mind would be found admirably calculated to manage the concerns of to advantage:
I am an obscure person in a humble station, and unknown to you, for which reason I shall not add my real name.—I have been befriended in my humblest station by this good man & know no way of returning his kindness, better than by soliciting unknown to him, that favor which he deserves & which he liberally gave to me.
With sentiments of Esteem I am, [Dr.] Sir, Yr. obt Hble. Servt.

A. B.

